Case 2:19-cv-04821-MWF-KS Document 82-1 Filed 04/01/21 Page 1 of 5 Page ID #:829




  1 KAZEROUNI LAW GROUP, APC

  2
    Abbas Kazerounian, Esq. (SBN: 249203)
    ak@kazlg.com
  3 245 Fischer Avenue, Unit D1

  4 Costa Mesa, CA 92626
    Telephone: (800) 400-6808
  5 Fax: (800) 520-5523

  6
      KAZEROUNI LAW GROUP, APC
  7 Yana A. Hart, Esq. (SBN: 306499)

  8 yana@kazlg.com
      2221 Camino Del Rio S., Suite 101
  9 San Diego, CA 92108

 10 Telephone: (619) 233-7770
      Facsimile: (800) 520-5523
 11

 12 Attorneys for Plaintiffs
      Arthur Catalano, Matthew Fernandes,
 13 Andre Joseph, Alexander Alonso, and Randolph Jones

 14
                             UNITED STATES DISTRICT COURT
 15                        CENTRAL DISTRICT OF CALIFORNIA
 16    RICHARD DALTON, MATTHEW               Case No.: 2:19-cv-04821-MWF-KS
       FERNANDES, ANDRE JOSEPH,
 17    ALEXANDER ALONSO, AND                 CLASS ACTION
 18    RANDOLPH JONES, individually
       and on behalf of all others similarly PLAINTIFFS’ MOTION TO
 19
       situated,                             REOPEN CASE PURSUANT TO
 20                                          FRCP 60(b)
                    Plaintiffs,
 21
                                             Hon. Michael W. Fitzgerald
 22                          v.              Date: May 3, 2021
                                             Time: 10 a.m.
 23
       ANOVOS PRODUCTIONS, LLC
 24    DISNEY LUCASFILM LTD.,
       NBCUNIVERSAL MEDIA, LLC,
 25
       AND CBS STUDIOS, INC.,
 26
                    Defendants.
 27

 28

      MOTION TO REOPEN CASE                        Dalton et al. v. Anovos Productions, LLC et al.
                                                              Case No.: 2:19-cv-04821-MWF-KF
Case 2:19-cv-04821-MWF-KS Document 82-1 Filed 04/01/21 Page 2 of 5 Page ID #:830




  1                 MEMORANDUM OF POINTS AND AUTHORITIES
  2    I.   INTRODUCTION
  3         The Court should reopen this case for the purpose of issuing an order compelling
  4 defendant Anovos Productions, LLC (“Anovos” or “Defendant”) to comply with the

  5 terms of the settlement agreement reached between the parties on or around August 4,

  6 2020. Defendant has failed to pay monthly installments to Plaintiffs’ counsel in

  7 October, November, December, January, and February. Pursuant to the settlement

  8 agreement between the parties, this Court is the proper venue for enforcing the

  9 agreement, and the parties stipulated in the Settlement Agreement that this Court retain

 10 jurisdiction for the purposes of enforcing the settlement.

 11   II.   BACKGROUND
 12         After thorough settlement discussions, the parties resolved this matter on August
 13 4, 2020. Declaration of Yana A. Hart (“Decl. Hart”), ¶5. Defendant agreed to settle

 14 the named Plaintiffs’ claims, as well as the individual claims for certain other class

 15 members who were clients of Plaintiffs’ counsel. Id. at ¶6. Defendant also agreed to

 16 pay Plaintiffs’ counsel an amount designated as attorney’s fees. Id. at ¶ 7. Defendant

 17 has failed to comply with the terms of the settlement. Id. at ¶11. Further, Defendant has

 18 failed to respond to demands from Plaintiffs’ counsel to discuss resolution of

 19 Defendant’s failures. Id. at ¶¶12-13. Unfortunately, Defendant’s counsel has recently

 20 informed Plaintiffs’ counsel that they no longer represent Defendant. Id. at ¶14.

 21 Plaintiffs’ counsel cannot speak to Defendant directly because Defendant’s counsel is

 22 listed as an attorney representing Defendant (i.e. was not formally withdrawn), and is

 23 also listed as a contact party under the settlement agreements. Id. at ¶15. Therefore,

 24 Plaintiffs’ counsel could not conduct effective meet and confer conference on this

 25 matter with counsel. Id. at ¶16. Plaintiffs intend to serve Defendant directly through a

 26 process server with Plaintiffs’ motion. Id. at ¶16.

 27

 28
                                               -1-
      MOTION TO REOPEN CASE                               Dalton et al. v. Anovos Productions, LLC et al.
                                                                     Case No.: 2:19-cv-04821-MWF-KF
Case 2:19-cv-04821-MWF-KS Document 82-1 Filed 04/01/21 Page 3 of 5 Page ID #:831




  1         The terms of the agreement breached by Defendant were material terms which
  2 were the basis for Plaintiffs’ agreement to dismiss this case. Id. at 17. Both Defendant

  3 and the Plaintiffs agreed that the Central District of California would retain jurisdiction

  4 over any disputes arising out of or in connection with the settlement agreement. Id. at

  5 ¶8. If the court grants Plaintiffs’ motion to reopen this case, Plaintiffs intend to file a

  6 motion to enforce the terms of the settlement agreement. Id. at ¶18.

  7         Plaintiffs respectfully request an order by this Court reopening this case pursuant
  8 to Fed. R. Civ. Proc. 60(b)(6) in order for this Court to decide a motion to enforce the

  9 settlement agreement reached by the parties to this action.

 10 III.    ARGUMENT
 11             a. This Court Should Reopen the Case for the Purpose of Enforcing
 12                the Settlement Agreement.
 13                    i. Legal Standard to Reopen Case Under Federal Rule of Civil
 14                       Procedure 60(b)(6).
 15         “Federal Rule of Civil Procedure 60(b)(6) provides that a court ‘may relieve a
 16 party or its legal representative from a final judgment, order, or proceeding for ... any

 17 ... reason that justifies relief.’” Zurich American Insurance Company v. Peterson-Dean,

 18 Inc. No. 13-cv-05758-DMR, 2017 WL 2834111 at * 2 (C.D. Cal. 2017). “‘Generally,

 19 only “extraordinary circumstances” justify relief under the rule.’” Zurich American

 20 Insurance Company, 2017 WL 2834111 at *2 (citing Keeling v. Sheet Metal Workers

 21 Int'l Ass'n, Local Union 162, 937 F.2d 408, 410 (9th Cir. 1991)). “Repudiation of a

 22 settlement agreement that terminated litigation pending before a court constitutes an

 23 extraordinary circumstance, that justifies vacating a dismissal order under Rule

 24 60(b)(6).” Zurich American Insurance Company, 2017 WL 2834111 at *2 (citing

 25 Keeling v. Sheet Metal Workers Int'l Ass'n, Local Union 162, 937 F.2d 408, 410 (9th

 26 Cir. 1991)).

 27 //

 28
                                                -2-
      MOTION TO REOPEN CASE                                Dalton et al. v. Anovos Productions, LLC et al.
                                                                      Case No.: 2:19-cv-04821-MWF-KF
Case 2:19-cv-04821-MWF-KS Document 82-1 Filed 04/01/21 Page 4 of 5 Page ID #:832




  1                   ii. Defendant’s Actions Justify Reopening this Case to Enforce
  2                       the Terms of the Settlement.
  3         In Zurich, a settlement agreement was reached between the parties to the action,
  4 and the court issued an order of dismissal and closed the case. Zurich American

  5 Insurance Company, 2017 WL 2834111 at *2. However, the Defendant soon failed to

  6 make a $100,000 installment payment pursuant to the settlement agreement and failed

  7 to cure the breach. Id. By the clear, unambiguous terms of the settlement agreement,

  8 the Southern District of California was to retain “jurisdiction over the Parties in order

  9 to (a) enforce the terms of this Agreement, (b) resolve any disputes relating to or arising

 10 under this Agreement, and/or (c) enter and enforce any judgment pursuant to Paragraph

 11 4 of this Agreement.” Id. Paragraph 4 of the agreement discussed the consequences of

 12 the defendant’s failure to pay. Id. Despite the court having previously dismissed and

 13 closed the case, the court in Zurich found that the defendant’s failure to pay an

 14 installment payment and subsequent failure to cure its default constituted an

 15 “extraordinary circumstance” which warranted reopening of the case. Id. at 3.

 16         Here, the parties entered into a final settlement agreement which was the basis
 17 for terminating the litigation. Decl. Hart, ¶ 18. Part of the agreement involved a

 18 stipulation that this Court retain jurisdiction for purposes of enforcing the agreement.

 19 Id. at ¶21. Further, Defendant has failed materially to comply with the terms of the

 20 settlement agreement which was the reason for the termination of the litigation. Id. at

 21 ¶18. As in Zurich, where the defendant has defied the agreement which was the cause

 22 of the termination of the litigation, the court has cause to reopen the case under Fed.

 23 Rule. Civ. Proc. 60(b)(6). Zurich American Insurance Company, 2017 WL 2834111 at

 24 *3.

 25         Therefore, this court should find good cause to reopen this case and decide
 26 Plaintiffs’ motion to enforce the settlement agreement.

 27 //

 28
                                                -3-
      MOTION TO REOPEN CASE                                Dalton et al. v. Anovos Productions, LLC et al.
                                                                      Case No.: 2:19-cv-04821-MWF-KF
Case 2:19-cv-04821-MWF-KS Document 82-1 Filed 04/01/21 Page 5 of 5 Page ID #:833




  1                              IV. RELIEF REQUESTED
  2         Plaintiffs respectfully request an order reopening this case pursuant to Fed R.
  3 Civ. Proc. 60(b)(6) for the purposes of allowing Plaintiffs to file a motion to enforce

  4 the settlement agreement agreed upon by the parties.

  5

  6                                             KAZEROUNI LAW GROUP, APC
  7
      Date: April 1, 2021                           By: s/ Yana Hart
  8                                                      Yana A. Hart, Esq.
  9                                                      Attorneys for Plaintiffs

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                              -4-
      MOTION TO REOPEN CASE                               Dalton et al. v. Anovos Productions, LLC et al.
                                                                     Case No.: 2:19-cv-04821-MWF-KF
